DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the guide rail" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 5 – 8 depend from claim 4 and are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7, 9 – 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0007085 to Tahara (hereinafter referred to as Tahara) in view of US Patent Application Publication No. 2016/0293912 to Manion et al. (hereinafter referred to as Manion).
	In regard to claim 1, Tahara discloses a backpack dust collector, as shown in figures 1 – 13. The backpack dust collector includes a housing (12) having a suction port (15) and a dust collecting chamber (30) connected to the suction port and configured to accommodate a dust collecting bag (see paragraph [0053]). The drive part (21) includes a motor chamber connected to the dust collecting chamber and accommodating a fan (25) and a motor (23). The exhaust slits (19, 191) form an exhaust port through which air from the motor chamber is discharged. The rails (36) form first and second battery openings for the slide mount batteries (90). The terminals (37) form first and second battery receiving portions respectively corresponding to the first and second batter openings. The battery openings in Tahara are shown to be located on the back surface of the housing. There is no evidence how the batteries are 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tahara to include the two battery openings on the left side and the right side of the housing as suggested by Manion as it is equally known in the art to form battery openings on a side of the housing. 
	In regard to claim 2, the rails (36) in Tahara were previously considered to form the first and second battery receiving portions. In such a case, Tahara does not disclose battery mounting portion respectively arranged in the battery receiving portions. Manion discloses a receptacle (34) that forms a battery receiving portion. The battery includes guide rails (140, 144) that engage a rail arrangement in the receptacle, as discussed in paragraph [0022]. The rail arrangement is similar to the rails (36) in Tahara. It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tahara to include a receptacle forming the battery receiving portions with a rail arrangement forming the battery mounting portions as suggested by Manion as this is a known arrangement in the art for mounting a battery on a backpack dust collector. 

	In regard to claim 4, the battery mounting portions, or guide rails, in Tahara and Manion are both shown to be substantially horizontal. Neither reference discloses guide rails that are inclined. There is no evidence the exact positioning of the guide rails is critical. The batteries are latched in place and predictably will function identically regardless of the exact position they are used in. It may be advantageous to change the battery position to provide a more aesthetically pleasing product and/or to better fit the batteries to the shape of the motor chamber. Thus, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tahara and Manion to form the battery mounting portion, or guide rails, to be inclined downward as farther from the corresponding battery opening as this merely changes the design of the backpack dust collector and doesn’t change its function and can allow the batteries to be positioned in a more aesthetically pleasing product and/or to better fit the batteries to the shape of the motor chamber.
	In regard to claim 5, in the combination of Tahara and Manion, each battery receiving portion includes a bottom plate that defines a bottom surface as in the receptacle of Manion. Each of the bottom surface faces part of a lower surface of the battery mounted on the corresponding battery mounting portion. The top and bottom surface of the batteries are generally parallel. Thus, if the guide rails are inclined, the bottom surface would also be formed to be inclined downward as farther from the corresponding battery opening. 

	In regard to claim 7, in the combination of Tahara and Manion, the first battery opening and the second battery opening are formed at a lower portion of the housing. 
	In regard to Claim 9, neither Tahara nor Manion specifically discloses a dimension of the battery opening in a front-and-rear direction is larger than a dimension of the corresponding battery receiving portion in a front-and-rear direction where the corresponding guide rails are arranged. It is a well-known concept when inserting an object into a receiving space with a shape corresponding to the shape of the object to form the opening to be larger than the object and gradually narrow down to the size of the object in order to make insertion of the object into the receiving pace easier. Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Tahara and Manion to form a dimension of the battery opening in a front-and-rear direction is larger than a dimension of the corresponding battery receiving portion in a front-and-rear direction where the corresponding guide rails are arranged in order to make insertion of the batteries into the battery receiving portions easier. 
	In regard to claims 10 and 11, Tahara discloses the housing (12) having a front housing (121) and a rear housing (122). In the combination of Tahara and Manion, the front housing and the rear housing would include respective inner side plate that define inner side surface connected to the first and second battery opening. In order to form the opening as discussed above, each of the inner side surfaces of the front housing is 
	In regard to claim 12, as discussed above, in the combination of Tahara and Manion, the battery mounting portions are respectively arranged in the battery receiving portions and are formed by guide rails configured to guide a battery. As further discussed above in regard to claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tahara and Manion to form the battery mounting portion, or guide rails, to be inclined downward as farther from the corresponding battery opening as this merely changes the design of the backpack dust collector and doesn’t change its function and allows the batteries to be positioned in a more aesthetically pleasing product and/or to better fit the batteries to the shape of the motor chamber.
	In regard to claim 13, as discussed above, in the combination of Tahara and Manion, the battery mounting portions are respectively arranged in the battery receiving portions and are formed by guide rails configured to guide a battery. As discussed above in regard to claim 4, there is no evidence the exact positioning of the guide rails is critical. The batteries are latched in place and predictably will function identically regardless of the exact position they are used in. It may be advantageous to change the battery position to provide a more aesthetically pleasing product and/or to better fit the batteries to the shape of the motor chamber. Thus, it would alternately have been 
	In regard to claims 14 and 15, in this case, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tahara and Manion to form part of each battery opening on a front surface of the housing and with an inclination angle of the guide rail with respect to a lateral axis to be equal to or smaller than 45 degrees as this similarly merely changes the design of the backpack dust collector and doesn’t change its function and can allow the batteries to be positioned in a more aesthetically pleasing product and/or to better fit the batteries to the shape of the motor chamber. 
	In regard to claim 16, as discussed above, in the combination of Tahara and Manion, the battery mounting portions are respectively arranged in the battery receiving portions and are formed by guide rails configured to guide a battery. As discussed above in regard to claim 4, there is no evidence the exact positioning of the guide rails is critical. The batteries are latched in place and predictably will function identically regardless of the exact position they are used in. It may be advantageous to change the battery position to provide a more aesthetically pleasing product and/or to better fit the batteries to the shape of the motor chamber. Thus, it would alternately have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
	In regard to claim 20, the battery receiving portion is capable of receiving a battery for a power tool, as broadly recited in the claim. It is noted that in paragraph [0006] of Tahara and in paragraph [0017] of Manion, both disclose the battery being a power tool battery. 

Claims 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tahara and Manion as applied to claims 1 – 7, 9 – 16, and 20 above, and further in view of US Patent Application Publication No. 2008/0124615 to Matsumoto (hereinafter referred to as Matsumoto).
	Tahara and Manion are discussed above in section 7. In regard to claim 10, neither discloses a moving mechanism disposed in the battery receiving portion and configured to generate force for moving a battery toward the battery opening. As discussed above, both Tahara and Manion can use a power tool battery. Matsumoto discloses a power tool (A) with a battery (2), as shown in figures 1 – 10. As discussed in paragraph [0038], Matsumoto discloses an elastic body that functions as a moving mechanism configured to generate force for moving a battery toward a released state in order to make removing the battery easier. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
	In regard to claim 18, the moving mechanism in the above combination is disposed at a position where the moving mechanism is able to be in contact with eh battery. 
	In regard to claim 19, as discussed above, Matsumoto discloses an elastic member as the moving mechanism. 

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claim 8, Tahara discloses the housing (12) having a front housing (121) and a rear housing (122). Tahara does not include bottom plates having bottom surfaces that face part of the lower surface of the battery mounted on the corresponding battery mounting portion. The receptacle (34) in Manion includes a bottom surface. There is no teaching or suggestion, however, for an opening disposed between the bottom late of the front housing and the bottom plate of the rear housing. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773